El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
*498Considerando: que la falta de claridad y precisión en la redacción de los documentos públicos sujetos á registro, par-ticularmente cuando recae sobre alguna ó algunas de las circunstancias que debe contener la inscripción, bajo pena de nulidad, constituye un defecto de. legalidad en el docu-mento que impide su inscripción en el Registro de la Pro-piedad, de acuerdo con lo que ordena el artículo 77 del Re-glamento dictado para la ejecución de la Ley Hipotecaria en esta Isla.
Considerando: que en la disposición testamentaria de que se trata en el presente recurso, existe, cuando menos, falta de claridad en la redacción de cláusula tan importante como la de institución de herederos, en términos que no permiten conocer, sin alguna duda, la verdadera voluntad del testa-dor, por cuyo motivo, y mientras ésta no se aclare por los Tribunales de Justicia, y en el juicio contradictorio corres-pondiente, no es posible inscribir en el Registro la propie-dad de los bienes en favor de ninguno de los interesados en la herencia.
Vistos los textos legales citados por el Registrador en su nota, y la Jurisprudencia de la Dirección General de los Registros de la Propiedad y del Notariado.
Se confirma la nota denegatoria puesta por el Registrador de la Propiedad de esta Capital al pié del testamento de que se trata en el presente recurso, el que se devolverá á su presentante, remitiéndose copia certificada de la presente resolución al Registrador, para su conocimiento y demás efectos procedentes.
Jueces concurrentes: Sres. Hernández, Pigueras, Sulzba-cher y MacLeary.